AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                 ILED
                                         UNITED STATES DISTRICT C                                           JUL O9 2021
                                            SOUTHERN DISTRICT OF CALIFORNI
              UNITED STATES OF AMERICA
                                    V.
                      RICHARD HAZE (1)
                                                                         Case Number:         3:19-CR-00172-GPC

                                                                      Elliott N Kanter
                                                                      Defendant's Attorney
USM Number                          73282-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)            1 of the Information

0     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s ), which involve the following offense(s ):


Title and Section/ Nature of Offense                                                                                        Count
l 8:2252(A)(2); l 8:2253(B) - Receipt Of Images Of Minors Engaged In Sexually Explicit                                         1




     The defendant is sentenced as provided in pages 2 through                  11           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0     The defendant has been found not guilty on count(s)

IZI Count(s)         Remaining count                             IS         dismissed on the motion of the United States.

1ZJ   Assessment: $100.00 - IMPOSED


IZI   JVTA Assessment*: $ 5,000 - WAIVED
      The Court finds the defendant indigent
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   Fine waived               IZI Forfeiture pursuant to order filed            10/8/2019                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      July 9. 2021
                                                                      Date of I,osition of Sentence/             n
                                                                      HON.~0-
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                RICHARD HAZE (I)                                                        Judgment - Page 2 of 11
CASE NUMBER:              3: l 9-CR-00172-G PC




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 60 months as to count I




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 IZI   The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
               ---------                  A.M.                 on
                                                                    -------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:
                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       Defendant delivered on


 at                                        , with a certified copy of this judgment.
       ------------

                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   3: 19-CR-00 172-GPC
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             RICHARD HAZE (1)                                                            Judgment - Page 3 of 11
     CASE NUMBER:           3: 19-CR-00172-GPC

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. ( check if applicable)
5. ~ The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   ~The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
   applicable)
7. D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3: 19-CR-00 172-GPC
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   RICHARD HAZE (1)                                                                      Judgment - Page 4 of 11
 CASE NUMBER:                 3: 19-CR-00 172-GPC

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confmn that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:19-CR-00172-GPC
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            RICHARD HAZE (1)                                                   Judgment - Page 5 of 11
CASE NUMBER:          3:19-CR-00172-GPC

                              SPECIAL CONDITIONS OF SUPERVISION

   1. Submit your person, property, residence, abode, vehicle, papers, computer, social
      media accounts, any other electronic communications or data storage devices or media,
      and effects to search at any time, with or without a warrant, by any law enforcement or
      probation officer with reasonable suspicion concerning a violation of a condition of
      probation/supervised release or unlawful conduct, and otherwise in the lawful
      discharge of the officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to
      submit to a search may be grounds for revocation; you must warn any other residents
      that the premises may be subject to searches pursuant to this condition.
   2. Consent to third party disclosure to any employer, potential employer, concerning any
      restrictions that are imposed by the court.
   3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C.
      § 1030(e)(l)), which can communicate data via modem, dedicated connections or
      cellular networks, and their peripheral equipment, without prior approval by the court
      or probation officer, all of which are subject to search and seizure. The offender must
      consent to installation of monitoring software and/or hardware on any computer or
      computer-related devices owned or controlled by the offender that will enable the
      probation officer to monitor all computer use and cellular data. The offender must pay
      for the cost of installation of the computer software.
   4. Not associate with, or have any contact with, any known sex offenders unless in an
      approved treatment and/or counseling setting.
   5. Not have any contact, direct or indirect, either telephonically, visually, verbally or
      through written material, or through any third-party communication, with the victim or
      victim's family, without prior approval of the probation officer.
   6. Not initiate any contact (personal, electronic or otherwise) or associate with anyone
      under the age of 18, unless in the presence of a supervising adult who is aware of the
      offender's deviant sexual behavior and nature of offense and conviction, with the
      exception of the offender's biological children, unless approved in advance by the
      probation officer.
   7. Not accept or commence employment or volunteer activity without prior approval of
      the probation officer, and employment should be subject to continuous review and
      assessment by the probation officer.
   8. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement
      center/park, public swimming pool, arcade, daycare center, carnival, recreation venue,
      library and other places primarily frequented by persons under the age of 18, without
      prior approval of the probation officer.




                                                                                         3: 19-CR-00 172-GPC
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              RICHARD HAZE (1)                                                      Judgment - Page 6 of 11
CASE NUMBER:            3: I 9-CR-00172-GPC

     9. Not possess or view any materials such as videos, magazines, photographs, computer
         images or other matter that depicts "sexually explicit conduct" involving children as
         defined by 18 USC § 2256(2) and/or "actual sexually explicit conduct" involving adults
         as defined by 18 USC§ 2257(h)(l), and not patronize any place where such materials
         or entertainment are the primary material or entertainment available.
     10. Complete a sex offender evaluation, which may include periodic psychological,
         physiological testing, and completion of a visual reaction time (VRT) assessment, at
         the direction of the court or probation officer. If deemed necessary by the treatment
         provider, the offender shall participate and successfully complete an approved state certified
         sex offender treatment program, including compliance with treatment
         requirements of the program. The Court authorizes the release of the presentence
         report, and available psychological evaluations to the treatment provider, as approved
         by the probation officer. The offender will allow reciprocal release of information
         between the probation officer and the treatment provider. The offender may also be
         required to contribute to the costs of services rendered in an amount to be determined
         by the probation officer, based on ability to pay. Polygraph examinations may be used
         following completion of the formal treatment program as directed by the probation
         officer in order to monitor adherence to the goals and objectives of treatment and as a
         part of the containment model.
     11. Reside in a residence approved in advance by the probation officer, and any changes in
         residence shall be pre-approved by the probation officer.
     12. Not enter or reside in the Republic of Mexico without permission of the court or
         probation officer and comply with both United States and Mexican immigration laws.
     13. Participate in a program of mental health treatment as directed by the probation officer,
         take all medications as prescribed by a psychiatrist/physician, and not discontinue any
         medication without permission. The court authorizes the release of the presentence
         report and available psychological evaluations to the mental health provider, as
         approved by the probation officer. Allow for reciprocal release of information between
         the probation officer and the treatment provider. May be required to contribute to the
         costs of services rendered in an amount to be determined by the probation officer, based
         on ability to pay.
     14. Report all vehicles owned or operated, or in which you have an interest, to the probation
         officer.
     15. Provide complete disclosure of personal and business financial records to the probation
         officer as requested.

II




                                                                                              3: 19-CR-00 172-GPC
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            RICHARD HAZE (I)                      Judgment - Page 7 of 11
CASE NUMBER:          3: 19-CR-00172-GPC

                                              RESTITUTION



SEE ATTACHED RESTITUTION ORDER.




                                                            3:19-CR-00172-GPC
 1                                                             I   FILED
 2                                                                 JUL O9 2D21
 3
 4
 5
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                            SOUTHERN DISTRICT OF CALIFORNIA
11

12
13   UNITED STATES OF AMERICA                    Case No.: l 9crl 72-GPC
14
                                Plaintiff,
15                                               ORDER OF RESTITUTION
           vs.
16
17   RICHARD HAZE,
18
                              Defendant.
19
           Upon consideration of the agreement of the parties regarding restitution and the files
20
21   and records of this case and good cause appearing,

22         IT IS HEREBY ORDERED
           1.     Pursuant to 18 U.S.C. §2259 and 18 U.S.C. §3663A that Defendant Richard
23
     HAZA (hereinafter "Defendant") shall pay restitution in the amount pf $29,000 as a result
24
     ofDefendant's conviction for violating 18 U.S.C. § 2252(a)(4)(B), in the amountof$1,000
25
26   to each of the following victims:
           a.     "Emily"I Tightsngold Series
27
28         b.     "Cindy"/ Cindy Series

                                                  1
 1   C.    "Angela"/Angela Series
 2   d.    "Fioria"/ BluesPinkl Series
 3   e.    "Chelsea"/ 2crazygurls Series
 4   f.    "Sierra"/ Jan Socks Series
 5   g.    "Savannah"/ Jan_Socks Series
 6   h.    "Skylar"/ Jan_Socks Series
 7   I.    "Sally"/ Jan_Socks Series
 8   J·    "Solomon"/ J blonde Series
 9   k.    "Jenny"/ Jenny Series
10   1.    "Sarah"/ Marineland! Series
11   m.    "Andy"/ Sponge Bob Series
12   n.    "Lily" aka "Jane Doe"/ Vicky Series
13   0.    "Henley"/ BluePillowl Series
14   p.    John Doe I/ 8 Kids Series
15   q.    John Doe II/ 8 Kids Series
16   r.    John Doe III/ 8 Kids Series
17   s.    John Doe IV/ 8 Kids Series
18   t.    John Doe V / 8 Kids Series
19   u.    "Susie"/ Lighthouse 4 Series
20   V.    "Raven"/ Teal&PinkPrincess Series
21   w.    "Erika"/ PinkHeartSisters Series
22   X.    "Tori"I PinkHeartSisters Series
23   y.    "Jane"/ CinderBlockBlue Series
24   z.    "Jessica"/ Jessica Series
25   aa.   "Casseaopia"I Lighthouse I Series
26   bb.   "Anna"I Middle Model Sister Series
27   cc.   "April"/AprilBlonde Series
28   2.    Defendant shall make a bona fide effort to pay restitution in full as soon as

                                             2
 1 practicable.
 2          3.    After considering the factors set forth in 18 U.S.C. § 3664(£)(2), the Court
 3   finds that the Defendant has the ability to pay the restitution as set forth in the following
 4   payment schedule:
 5                a.     During any period of incarceration, Defendant shall pay restitution
 6         through the Inmate Financial Responsibility Program at the rate of 50% of
 7         Defendant's income, or $25.00 per quarter, whichever is greater.
 8                b.     Upon release from custody, Defendant shall pay restitution at the rate
 9         of at least $500 per month, subject to modification upon further agreement of the
10         parties, or by order of the Court.
11         4.     This order does not foreclose the United States from exercising all legal
12   actions, remedies, and process available to collect the restitution judgment, including but
13   not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(l)(A).
14         5.     Interest shall not accrue on the judgment.
15         6.     Defendant shall forward all restitution payments, by bank or cashier's check
16   or money order payable to the "Clerk, U.S. District Court," to:
17                Clerk of the Court
18                United States District Court
19                Southern District of California
20                333 West Broadway, Suite 420
21                San Diego, CA 92101
22   The bank or cashier's check or money order shall reference "Richard Haze" and "Case No.
23   l 9cr 172-GPC." The Clerk of the Court shall distribute payments to the victims listed above
24   at addresses to be provided to the Clerk's Office by the United States Attorney's Office.
25         7.     Until restitution has been paid, Defendant shall notify the Clerk of the Court
26   and the United States Attorney's Office's Forfeiture and Financial Litigation Section of
27   any change in Defendant's economic circumstances that might affect Defendant's ability
28   to pay restitution no later than thirty days after the change occurs.

                                                    3
                                                                    I.


 1
          IT IS SO ORDERED.
 2
 3
 4
     DATED: _ _7"---/J~)_Z-._I _ _
                                     HONORABLE GONZALO P. CURIEL
 5                                   United States District Judge
 6
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     4
